Citation Nr: 1712922	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas.

In September 2013, the Board remanded this matter for further evidentiary development.  In February 2015, the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court vacated the Board's February 2015 decision and remanded the matter on appeal for further proceedings consistent with the Court's decision.

In March 2017, the Veteran provided additional evidence in support of his claim and waived consideration of the evidence by the RO.  See Veteran's filing of March 2017.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2016 Memorandum Decision, and upon preliminary review of the record with respect to the Veteran's claim on appeal further development is required prior to final appellate review.  

In the February 2015 decision, the Board determined that service connection for a right foot disability was not warranted.  In reaching this conclusion, the Board determined that there was no evidence of foot problems or gout during service; no symptoms of gout continuously manifested since service; no gout symptoms manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's service and the current right foot disability manifested by pain and gout.  

In this case, the Board has determined that an additional medical opinion addressing the etiology of the Veteran's claimed right foot disorder must be obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

First, the November 2013 VA examiner's negative nexus opinion was based in part on "no radiological evidence of foot abnormalities."  The examiner was unable to consider foot x-rays that have since been added to the Veteran's claims file.  The Board will order further VA medical opinion with consideration of new medical evidence added to the file in March 2017.

Second, clarification is needed as to the following aspects of the report.  The VA examiner noted a diagnosis of "foot pain" only.  Upon examination, the Veteran was found not to have hammer toes.  The examiner failed to note an April 2009 VA treatment record that found "eary [sic] hammer toe formations."  The examiner also failed to note the same record's notation of "gout 24 years" and diagnosis of gout.  The examiner did not show awareness of a July 2013 VA treatment record listing gout as an active problem.  A medical opinion based on an inaccurate factual premise has no probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Finally, in its September 2013 remand, the Board asked for a medical opinion, supported by a well-reasoned rationale, that describes the etiology of any right foot disability.  The November 2013 examiner's opinion is inadequate because it offers a negative nexus opinion without attempting to explain the etiology of the Veteran's current foot disorder.  Furthermore, it is unclear from the examiner's rationale whether he identified some records showing care for right foot pain or none.  If some records show right foot care ("a paucity" of medical documentation, as stated by the examiner), it is unclear in which respect the examiner would require more such evidence in order to find a nexus to service.  It is also unclear whether the examiner was referring to medical evidence during service or during the post-service period.  Accordingly, further development of the evidence will be undertaken prior to the final adjudication of the Veteran's claim.  


Accordingly, the case is REMANDED for the following action:

1. Take steps to associate with the Veteran's claims folder the "VA medical records" noted in the November 2013 VA examination report as having been reviewed by the examiner but not included in the Veteran's VA claims file at the time of examination.

2. Make the Veteran's updated virtual claims folder available to a qualified VA medical doctor for review.  Examination of the Veteran should be scheduled if deemed necessary by the examiner.

The VA examiner is requested to identify any current right foot disability of the Veteran since the filing of the Veteran's claim in November 2011, including any evidence relating to gout, hammer toes, and peripheral neuropathy, and including all orthopedic and neurological aspects of disability.

For each identified foot disorder and any associated neuropathy, the examiner should provide an opinion as to whether the disorder as likely as not (a 50 percent or greater probability) began during, or is related to, the Veteran's active service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is evenly divided such that to find in favor of a certain conclusion is as medically sound as to find against it.

The Veteran is competent to report injuries, symptoms, and treatment during and following service.  The examiner is directed to assume, for purposes of providing a nexus opinion, that the Veteran experienced right foot pain during service.

The examiner must provide the underlying reasons for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

